Citation Nr: 1034240	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  07-38 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial evaluation for sinusitis, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to service connection for back disability.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from April 1963 to January 
1968.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in February 2005, a statement of the 
case was issued in October 2007, and a substantive appeal was 
received in December 2007.

The issue of service connection for chloracne had been on appeal.  
However, in March 2009, the RO granted service connection for it, 
thus satisfying the Veteran's claim for service connection for 
chloracne.  The RO rated the Veteran's chloracne as 10 percent 
disabling in March 2009 and informed the Veteran of that decision 
and of his right to appeal, both in March 2009 and in May 2010, 
and the Veteran did not appeal that decision.  

The issue of service connection for back disability is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran's service-connected sinusitis more nearly 
approximates a disability picture of more than six non-
incapacitating episodes per year characterized by headaches, 
pain, and purulent discharge or crusting. 




CONCLUSION OF LAW

The criteria for a disability rating of 30 percent (but no 
higher) for sinusitis have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6511 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Sinusitis

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  This notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is  expected to provide.  For claims 
pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was 
recently amended to eliminate a requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, the duty to notify was satisfied through a June 2004 
preadjudication letter to the Veteran that addressed all four 
notice elements.  The letter informed the Veteran of the evidence 
required to substantiate the claim and of the Veteran's and VA's 
respective duties for obtaining evidence.  

VA also has a duty to assist the Veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  In 
this case, VA obtained VA and private medical records and 
examined the Veteran in 2004 and 2008, and the Veteran has 
submitted lay statements.  VA has satisfied its assistance 
duties.

The Veteran appeals the RO's denial of a rating higher than 10 
percent for sinusitis under Diagnostic Code 6513.  

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 contains 
the rating schedule.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Diagnostic Code 6513 is for maxillary sinusitis, which is rated 
under 38 C.F.R. § 4.97's General Rating Formula for Sinusitis.  
Under the formula, following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and purulent 
discharge or crusting after repeated surgeries warrants a 50 
percent rating.  Three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting for four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, pain, 
and purulent discharge or crusting warrants a 30 percent rating.  
One or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per year 
of sinusitis characterized by headaches, pain, and purulent 
discharge or crusting warrants a 10 percent rating.  

On VA examination in July 2004, the Veteran stated that he had a 
clear discharge that was controlled by Allegra, and that on 
occasion, he would have yellowish discharge.  He denied headache.  
He indicated that he had had 10 days of incapacitating episodes 
prior to beginning his present treatment regimen.  Examination 
revealed that his sinuses were not tender.  X-rays revealed 
thickening of the lining of the mucous membrane of the maxillary 
antra.  Otherwise, the paranasal sinuses were negative.  The 
diagnosis was chronic maxillary sinusitis.  

On VA examination in April 2008, the Veteran denied purulent 
discharge.  He stated that he would have acute sinusitis 6 times 
a year treated with antibiotics, and that he would have facial 
pain 2 times per week.  He indicated that he had had no periods 
of incapacitation due to sinusitis.  Examination revealed 
percussionable tenderness in the maxillary areas.  X-rays 
revealed thickening of the lining of the mucous membrane of the 
maxillary antra.  Otherwise, the paranasal sinuses were negative. 

In a June 2008 letter, the Veteran reported that he has been 
treated for sinusitis which involves pain and purulent discharge; 
he listed a number of medications which he takes for the 
sinusitis.  He further reported surgery for breathing problems, 
but reported that the procedure did not eliminate hid sinus 
headaches, pain, and discharge. 

The record persuasively shows continuing sinusitis impairment.  
The Veteran has reported pain, headaches, and purulent discharge.  
Certain medical reports appear to reflect 4-6 episodes per year 
of sinusitis.  The Board interprets the Veteran's report of the 
number of episodes to medical examiners to be merely an estimate.  
Therefore, affording the Veteran all benefit of the doubt, the 
Board concludes that the disability picture more nearly 
approximates a disability picture of more than six non-
incapacitating episodes per year characterized by headaches, 
pain, and purulent discharge or crusting.  As such, the next 
higher rating of 30 percent is warranted.  38 C.F.R. § 4.7.

The Board further finds that the preponderance of the evidence is 
against entitlement to a rating in excess of 30 percent.  The 
Board recognizes that the Veteran has reported one surgical 
procedure.  It appears that the procedure was due, in part, to 
sleep apnea.  At any rate, there is no persuasive showing of 
chronic osteomyelitis, or near constant sinusitis characterized 
by headaches, pain and tenderness of affected sinus, and purulent 
discharge or crusting after repeated surgeries so as to meet the 
criteria for the next higher rating of 50 percent.   

The possibility of an extraschedular rating has been considered.  
However, the service-connected disability does not present such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  The symptoms associated with the Veteran's 
disability appear to fit squarely within the applicable rating 
criteria.  As such, extraschedular consideration is not 
warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

A 30 percent rating for service-connected sinusitis is warranted.  
To this extent, the appeal is granted, subject to laws and 
regulations applicable to payment of VA monetary benefits. 


REMAND

Back disability 

The Veteran's February 1967 service examination report indicates 
that he reported having frequent mild low back pain which had not 
been incapacitating but which had been treated on sick call and 
had not had any complications or sequela.  In September 1997, the 
Veteran told J.L. Haro, M.D. that he had a long history of low 
back pain and had undergone three laminectomies, which sounded 
like diskectomies at L4 and L5, in 1973, 1980, and 1987, with the 
surgeries being successful for relief of leg pain.  He had 
intermittent low back pain that had not been particularly 
bothersome until 6 months beforehand.  Dr. Haro felt that the 
Veteran had low back pain suggestive of spinal stenosis, and also 
with a component of post-laminectomy pain syndrome.  There were 
unsuccessful attempts to obtain records of 3 back surgeries 
performed by a Dr. Buster from 1973 on.  A VA examination has not 
been conducted and is necessary for this claim, as indicated 
below.  38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran for 
an appropriate VA examination to address 
the nature and etiology of any and all 
current back disability.  It is imperative 
that the claims file be made available to 
the examiner for review in connection with 
the examination.  Any medically indicated 
tests should be performed.

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (a 50 percent 
or more probability) that any current back 
disability had its onset during active 
service or is related to any in-service 
disease or injury, including the 
complaints and treatment documented in the 
Veteran's February 1967 service 
examination report.  The examiner should 
provide a rationale for the opinion.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for back disability.  The Veteran 
and his representative, if any, should be 
furnished a supplemental statement of the 
case addressing any issue which remains 
denied.  After he or they are afforded an 
opportunity to respond, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


